Title: To Thomas Jefferson from Joshua Johnson, 27 March 1791
From: Johnson, Joshua
To: Jefferson, Thomas


London, 27 Mch. 1791. Before receipt of TJ’s letters of 17 and 23 Dec. Purdie had told him of Capt. Young’s mistreatment, but at the same time he found Purdie “more violent if possible against Mr. John Brown Cutting, charging him with motives that I was sensible never actuated Mr. Cutting, and making use of threats violent and dishonorable against him.” He tried to get Purdie to return to America, offering him passage and employment on one of his own ships but this he rejected. He also refused choice of two other ships. “This conduct made me suspicious of his Justice and Integrity, and from inquiry I found him to be a profligate worthless Man.” This is supported by enclosed letter from Cutting. He did not confront Purdie and Cutting, fearing that a few guineas might cause former to withdraw charges against Young and discredit Johnson. “Many others of our Country men have undoubtedly suffered but I have not heard of any of them being ill treated, and since … my appointment, I have met with every assurance and Friendly disposition in this Government towards that of the United States, and I am persuaded that there would never been cause for any complaint, had a Character been here to claim our Seamen and Citizens.—Taking a retrospective view of the whole, hoping that the appointment now about making from this Court to Congress, may define the rights of the two Countrys, and produce an Amicable liberal and Just understanding, Considering your Letter of the 23d. December gave me a discretionary Power to act as circumstances appeared, I trust that the Reasons which I have assigned will prove satisfactory to the President … for not carrying his command … into effect.” If not, he will instantly pursue the matter on receiving further orders and will demand satisfaction.—Letters in TJ’s of 23 Dec. were forwarded and all acknowledged save that to Willink & Co.

